          Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          8/5/2021
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE AS TO SPECIFIC
                                                    :     PROPERTY/
MICHAEL PEARSE,                                           MONEY JUDGMENT
                                                    :
                        Defendant.                        S3 15 Cr. 616 (AT)

----------------------------------                  x

               WHEREAS, on or about June 5, 2017, MICHAEL PEARSE (the “Defendant”),

was charged, among others, in an eight-count Superseding Indictment, S3 15 Cr. 616 (AT) (the

“Indictment”), with, inter alia, conspiracy to commit wire fraud, in violation of Title 18, United

States Code, Section 1349 (Count One);

               WHEREAS, the Indictment included, inter alia, a forfeiture allegation as to Counts

One and Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, of any and all

property, real and personal, which constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about July 3, 2018, and on or about January 7, 2019, Post-

Indictment Restraining Orders were entered restraining, among other things, the following

properties and assets of the Defendant:

               a. Real Property located at 268 Mount Irvine Road, Mount Irvine, NSW, 2786,
                  Australia, also known as Lot Plan LD/DP391063 (“Property-1”);

               b. Real Property located at 302/6 Belvoir Street, Surry Hills, NSW, 2010,
                  Australia, also known as Certificate of Title Folio Identifier 12/SP62117 and
                  52/SP62117 and Property Number 2114569 (“Property-2”);

               c. Real property located at Unit 322 Seascape, Hervey Bay, Queensland,
                  Australia, also known as Lot 322, Plan 225553, County March (“Property-3”);
            Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 2 of 7




               d. All right, title, and interest in the limited partnership interest in Blackwall
                  Capital Holdings, LP in the name of Michael J. Pearse, equal to 1.5% based on
                  a capital contribution of $150,000, as well as any future distributions of
                  dividends (the “Blackwall Interest”);

               e. Any and all funds, up to and including $10,856.16, held in account number
                  2007375440 at Bank of America in the name of Michael Pearse, d/b/a Devine
                  Elements, and all funds traceable thereto (“BOA Account-1”);

               f. Any and all funds, up to and including $4,080.49, held in account number
                  2007876886 at Bank of America in the name of Michael Pearse, and all funds
                  traceable thereto (“BOA Account-2”); and

               g. Any and all funds, up to and including $20,047.24, held in account number
                  2007876904 at Bank of America in the name of Michael Pearse, and all funds
                  traceable thereto (“BOA Account-3”)

(a. through c., collectively, the “Real Properties”);

               WHEREAS, the Government and the Defendant understand that the trustee

overseeing the Real Properties in Australia may sell the Properties, use the proceeds to satisfy the

outstanding mortgages on the Real Properties, and restrain the net proceeds of the sales as being

subject to forfeiture by the U.S. government;

               WHEREAS, on or about June __,
                                          8 2021, the Defendant pleaded guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28

United States Code, Section 2461(c): (i) a sum of money equal to $10,162,937.96 in United States

currency, representing proceeds traceable to the commission of the offense charged in Count One

of the Indictment; and (ii) all right, title and interest of the Defendant in the following specific

property:

               a. Property-1 and any sale proceeds traceable thereto;
           Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 3 of 7




                b. Property-2 and any sale proceeds traceable thereto;

                c. Property-3 and any sale proceeds traceable thereto;

                d. the Blackwall Interest, including any past unpaid distributions of dividends;

                e. BOA Account-1;

                f. BOA Account-2; and

                g. BOA Account-3

(a. through g. collectively, the “Specific Property”);
                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $10,162,937.96 in United States currency representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the Specific Property, which constitutes proceeds of the offense charged in Count

One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;
          Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 4 of 7




               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Olga I. Zverovich and Jilan Kamal of counsel, and the Defendant, and his counsel,

Daniel Francis Lynch, Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $10,162,937.96 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

               3.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, MICHAEL PEARSE, and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

               4.        All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Department of Treasury,

and delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.
          Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 5 of 7




                5.      The United States Department of Treasury is authorized to deposit the

payments on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United States

shall have clear title to such forfeited property.

                6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).
          Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 6 of 7




               9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               11.     Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               14.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.
             Case 1:15-cr-00616-AT Document 836 Filed 08/05/21 Page 7 of 7




                  15.    The signature page of this Consent Preliminary Order of Forfeiture as to

   Specific Property/Money Judgment may be executed in one or more counterparts, each of which

   will be deemed an original but all of which together will constitute one and the same instrument.

   AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney for the
   Southern District of New York




   By:                                                                5/18/2021

          Olga I. Zverovich / Jilan Kamal                             DATE
          Assistant United States Attorneys
          One St. Andrew’s Plaza
          New York, NY 10007
          (212) 637-2514/2192


   MICHAEL PEARSE


   By:                                                                5/20/21
          Michael Pearse                                              DATE


   By:                                                                5/20/21
          Daniel Lynch                                                DATE
          Attorney at Law
          20 Vesey Street, Suite 410
          New York NY 10007
          212-571-4888 / 917-747-7164
          dlynch4@gmail.com


SO ORDERED.

Dated: August 5, 2021
       New York, New York
